Citation Nr: 0611940	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-10 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a disorder 
manifested by left arm numbness.  

4.  Entitlement to service connection for psychophysiologic 
reaction manifested by cephalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2002, a 
statement of the case was issued in February 2004, and a 
substantive appeal was received in March 2004.  The veteran 
testified at a Board hearing at the RO in August 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In September 2005, additional evidence in the form of private 
medical records was received at the Board.  The last 
supplemental statement of the case of record was dated in 
June 2005.  While the veteran did sign an August 2005 waiver, 
this waiver pertained to evidence the veteran submitted 
directly to the Board during the August 2005 Travel Board 
hearing.  The veteran's representative testified that he was 
going to obtain additional private treatment records and 
would include a waiver but none was included.  (Transcript p. 
4).  The Board finds that a remand is required to afford the 
veteran a supplemental statement of the case which discusses 
this additional evidence.  This is necessary in view of the 
absence of any written waiver from the veteran waiving 
initial review of this evidence by the RO.  See Disabled 
American Veterans v. Secretary, 327 F. 3d 1339 (Fed. Cir. 
2003).  

At the time of the August 2005 hearing conducted by the 
undersigned, it was determined that the veteran was in 
receipt of Social Security disability benefits.  He indicated 
that some of the records pertained to his back problems.  The 
veteran opined that the records upon which the decision was 
based were probably already submitted to VA but the veteran's 
representative was going to review the record to make sure.  
VA has not received any response from the representative 
regarding the Social Security records.  It is not apparent if 
all the records have been associated with the claims file.  
VA has a statutory duty to obtain these records.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The United States 
Court of Appeals for Veterans Claims has also held that VA 
has a duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  The RO should contact the 
veteran and his representative to determine if all the Social 
Security records have been associated with the claims files.  
If not, these records should be obtained.  See also Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

The veteran has not been afforded VA examinations for his 
neck, back and left arm disabilities.  The veteran has argued 
that the disabilities on appeal were directly related to a 
motor vehicle accident that occurred during his active duty 
service or, in the alternative, that they were pre-existing 
but aggravated by the active duty service.  The Board finds 
the veteran should be afforded appropriate VA examinations 
for these disabilities.  

With regard to the psychophysiologic reaction claim, the 
veteran indicated in his May 2002 notice of disagreement, 
that he did have headaches prior to active duty service but 
the severity of the headaches increased in severity after the 
in-service motor vehicle accident.  The Board notes the 
service medical records evidence that the veteran was 
involved in a motor vehicle accident in August 1969 and 
complained of headaches and a back ache at that time.  The 
Board further notes that the veteran was found to be without 
defects at the time of the December 1967 enlistment 
examination.  The Board further notes that a report of an 
October 1969 in-service Medical Board determined that the 
veteran had psychophysiologic reaction manifested by 
cephalgia which existed prior to active duty and was not 
aggravated by service.  The veteran was found to be unfit for 
duty.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  In Wagner 
v. Principi, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) found that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  It determined that the correct standard for 
rebutting the presumption of soundness under 38 U.S.C.A. 
§ 1111 requires that VA shows by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.  

In May 2005, 38 C.F.R. § 3.304 was amended to reflect the 
Federal Circuits analysis in Wagner.  If a disability was not 
noted at the time of entry into service and VA fails to 
establish by clear and unmistakable evidence either that the 
disability existed prior to service or that it was not 
aggravated by service, the presumption of sound condition 
will govern and the disability will be considered to have 
been incurred in service if all other requirements for 
service connection are established.  

While the veteran's psychophysiologic reaction was not noted 
on the report of the December 1967 entrance examination, the 
Board notes that there is competent evidence of record 
demonstrating that the veteran's headaches pre-existed his 
active duty service.  In a November 1967 statement, a private 
physician reported that he had been treating the veteran 
since October 1967 for complaints of recurring occipital and 
bilaterally-temporal headaches.  The Board finds this 
evidence is clear and unmistakable evidence demonstrating 
that the veteran's headaches were existing prior to his 
active duty service.  The RO has denied this claim based on a 
its finding that the headaches pre-existed the veteran's 
active duty service and also determined that the disability 
was not aggravated by active duty service.  The RO's 
determination that the psychophysiologic reaction was not 
aggravated by active duty was centered on the report of the 
October 1969 Medical Board.  The report of the Medical Board 
indicated that the headaches reported by the veteran had its 
onset prior to entry into service and had progressed at no 
greater than the usual rate for such disorders and therefore 
was found to not be considered aggravated by the veteran's 
active duty.  

The Board notes the veteran has not argued that his headaches 
increased in frequency but he has argued in his May 2002 
notice of disagreement that the headaches had increased in 
severity since a documented in-service accident.  The veteran 
is competent to present evidence on symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay evidence is 
competent to establish features or symptoms of injury or 
illness).  The Board finds the veteran should be afforded a 
VA examination to determine if the veteran's 
psychophysiologic reaction manifested by cephalgia, was 
aggravated by the veteran's active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Contact the veteran and his 
representative to determine if all the 
records pertinent to his claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim have been 
associated with the claims file.  If the 
records have not been associated with the 
claims file, secure them.  

3.  The veteran should be afforded a VA 
examination to determine if the veteran 
currently has any of the disabilities on 
appeal which were incurred in or 
aggravated by active duty service.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  The examiner should 
offer an opinion with supporting 
rationale as to whether it is as likely 
as not (a 50 percent probability or 
greater) that the veteran currently has a 
neck disorder, a low back disorder and/or 
a disorder manifested by left arm 
numbness which was incurred in or 
aggravated by his active duty service.  
The examiner must also offer an opinion 
with supporting rationale as to whether 
it is as likely as not that the pre-
existing psychophysiologic reaction 
manifested by cephalgia was permanently 
aggravated by the veteran's active duty 
service. 

4.  Review the expanded claims file and 
readjudicate the claims on appeal.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

